COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00473-CV


GILBERTO FRIAS                                                    APPELLANT

                                          V.

W.F. FULLER & COMPANY                                              APPELLEE
INVESTMENTS, INC.


                                      ------------

          FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                      ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered “Appellant's Motion To Dismiss Appeal.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: March 21, 2013


      1
       See Tex. R. App. P. 47.4.